Exhibit 10.1 PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 6th day of February, 2015 by and among Selectica, Inc., a Delaware corporation (the “Company”), and the Investors set forth on the signature pages affixed hereto (each an “Investor” and collectively the “Investors”). Recitals A. The Company and the Investors are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended; and B. The Investors wish to purchase from the Company, and the Company wishes to sell and issue to the Investors, upon the terms and conditions stated in this Agreement, (i) an aggregate of up to 120,000 shares (the “Shares”) of the Company’s Series F Convertible Preferred Stock, par value $0.0001 per share (the “Series F Preferred Stock”), such Series F Preferred Stock to have the relative rights, preferences, limitations and designations set forth in the Certificate of Designation set forth in Exhibit A attached hereto (the “Certificate of Designation”) and to be convertible into an aggregate of up to 1,200,000 shares (subject to adjustment) (the “Conversion Shares”) of the Company’s Common Stock, par value $0.0001 per share (together with any securities into which such shares may be reclassified, whether by merger, charter amendment or otherwise, to the extent the Shares, in connection with any such reclassification, become convertible into such securities pursuant to the Certificate of Designation, the “Common Stock”), at a conversion price of $4.70 per Share (subject to adjustment), and (ii) warrants to purchase an aggregate of up to 600,000 shares of Common Stock (subject to adjustment) (the “Warrant Shares”) at an exercise price of $6.00 per share (subject to adjustment) in the form attached hereto as Exhibit B (the “Warrants”), all at a purchase price of (A) $47.00 per whole Share (or $4.70 per one tenth (1/10th) of a Share) plus the related Warrant (the “Per Share Price”) for an aggregate purchase price of up to Five Million Six Hundred Forty Thousand Dollars ($5,640,000) (the “Purchase Price”); and C. Contemporaneous with the sale of the Shares and Warrants, the parties hereto will execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company will agree to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, and applicable state securities laws. In consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Definitions . In addition to those terms defined above and elsewhere in this Agreement, for the purposes of this Agreement, the following terms shall have the meanings set forth below: “ Affiliate ” means, with respect to any Person, any other Person which directly or indirectly through one or more intermediaries Controls, is controlled by, or is under common Control with, such Person. “ Agent ” means Lake Street Capital Markets, LLC. “ Agent Related Persons ” means any of the Agent’s directors, executive officers, general partners, managing members or other officers participating in the offering of the Securities. “ Business Day ” means any day, other than a Saturday or Sunday or other day, on which banks in the City of New York are authorized or required by law or executive order to remain closed. “ Common Stock Equivalents ” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “ Company’s Knowledge ” means the actual knowledge of the executive officers (as defined in Rule 405 under the 1933 Act) of the Company, after due inquiry. “ Confidential Information ” means trade secrets, confidential information and know-how (including but not limited to ideas, formulae, compositions, processes, procedures and techniques, research and development information, computer program code, performance specifications, support documentation, drawings, specifications, designs, business and marketing plans, and customer and supplier lists and related information). “ Control ” (including the terms “controlling”, “controlled by” or “under common control with”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “ Effective Date ” means the date on which the initial Registration Statement is declared effective by the SEC. “ Effectiveness Deadline ” means the date on which the initial Registration Statement is required to be declared effective by the SEC under the terms of the Registration Rights Agreement. “ Insider ” means each director, executive officer, other officer of the Company participating in the offering, any beneficial owner of 20% or more of the Company’s outstanding voting equity securities, calculated on the basis of voting power, and any promoter connected with the Company in any capacity on the date hereof. “ Intellectual Property ” means all of the following: (i) patents, patent applications, patent disclosures and inventions (whether or not patentable and whether or not reduced to practice); (ii) trademarks, service marks, trade dress, trade names, corporate names, logos, slogans and Internet domain names, together with all goodwill associated with each of the foregoing; (iii) copyrights and copyrightable works; (iv) registrations, applications and renewals for any of the foregoing; and (v) proprietary computer software (including but not limited to data, data bases and documentation). “ Material Adverse Effect ” means a material adverse effect on (i) the assets, liabilities, results of operations, condition (financial or otherwise), business, or prospects of the Company and its Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its obligations under the Transaction Documents. “ Material Contract ” means any contract, instrument or other agreement to which the Company or any Subsidiary is a party or by which it is bound which is material to the business of the Company and its Subsidiaries, taken as a whole, including those that have been filed or were required to have been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K. “ Nasdaq ” means The Nasdaq Capital Market. “ Other Agreement ” means the Subscription Agreement, substantially in the form of Exhibit F attached hereto, among the Company and the Other Investors pursuant to which the Other Investors are agreeing to purchase the Other Common Stock and the Other Warrants at a price per share of Other Common Stock and related Other Warrant equal to $4.70 for a total purchase price of $310,000. “ Other Investors ” means certain directors and officers of the Company. “ Other Securities ” means an aggregate of (i) 65,955 shares of Common Stock (the “Other Shares”) and (ii) warrants, substantially in the form of the Warrants (the “Other Warrants”), to purchase an aggregate of 32,975 shares of Common Stock (the “Other Warrant Shares”) to be purchased by the Other Investors pursuant to the Other Agreement. “ Person ” means an individual, corporation, partnership, limited liability company, trust, business trust, association, joint stock company, joint venture, sole proprietorship, unincorporated organization, governmental authority or any other form of entity not specifically listed herein. “ Proposal ” has the meaning set forth in Section 7.9. “ Registration Statement ” has the meaning set forth in the Registration Rights Agreement. “ Required Investors ” means (i) prior to Closing, the Investors who, together with their Affiliates, have agreed to purchase a majority of the Securities to be sold hereunder and (ii) from and after the Closing the Investors who, together with their Affiliates, beneficially own (calculated in accordance with Rule 13d-3 under the 1934 Act without giving effect to any limitation on the conversion of the Series F Preferred Stock set forth therein and any limitation on the exercise of the Warrants set forth therein) a majority of the Shares and the Warrant Shares issuable pursuant hereto. “ SEC Filings ” has the meaning set forth in Section 4.6. “ Securities ” means the Shares, the Conversion Shares, the Warrants and the Warrant Shares. “ Subsidiary ” of any Person means another Person, an amount of the voting securities, other voting ownership or voting partnership interests of which is sufficient to elect at least a majority of its Board of Directors or other governing body (or, if there are no such voting interests, 50% or more of the equity interests of which) is owned directly or indirectly by such first Person. “ Transaction Documents ” means this Agreement, the Other Agreement, the Certificate of Designation, the Warrants, the Other Warrants, the Registration Rights Agreement and the Voting Agreements. “ Voting Agreement ” means the Voting Agreement in substantially the form attached hereto as Exhibit D
